Citation Nr: 1508039	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair.

2.  Entitlement to an initial disability rating in excess of 10 percent for painful scar, residual of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 through November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, among other issues, granted service connection for residuals of a hernia repair, characterized as a painful scar, effective July 21, 2009 with a 10 percent initial disability rating.  The Veteran perfected a timely appeal of that issue.

The Veteran and his spouse testified during a January 2014 video conference hearing which they attended from the Nashville RO.  A transcript of this testimony is associated with the claims file.

At the Veteran's request, the appellate record was held in abeyance for 60 days from the date of the hearing in order to provide the Veteran additional opportunity to submit evidence pertinent to his appeal.  No additional evidence was received by VA during that period.

The Board observes that this appeal also initially included the issues of the Veteran's entitlement to service connection for tinnitus and for a traumatic brain injury (TBI).  Service connection for tinnitus was granted in a May 2013 rating decision.  Service connection for a TBI was also granted in the Board's April 2014 decision and remand and effectuated by the RO in an August 2014 rating decision, with a 10 percent initial disability rating, effective July 21, 2009.  Accordingly, those issues do not remain on appeal before the Board.

In the April 2014 decision and remand, the Board remanded the issues of the Veteran's entitlement to service connection for residuals of left inguinal hernia repair, other than service-connected residual surgical scars, as well as his entitlement to an initial disability rating in excess of 10 percent for the service-connected residual scar.  On remand, the Board directed further development, to include:  making efforts to obtain records for additional treatment identified by the Veteran; arranging the Veteran to undergo a new VA examination to determine the existence of all residuals from his in-service hernia repair and the current severity of his residual surgical scar; and readjudication of the issues remaining on appeal by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed action has been performed to the extent possible, and will proceed with its de novo consideration of this matter. 

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a left inguinal hernia during service in January 2005 and, in March 2005, underwent in-service surgery to repair the hernia.

2.  The Veteran does not have any recurring hernias or other residuals, other than the service-connected surgical scar, that are related to his in-service hernia repair.

3.  For all periods relevant to this appeal, the Veteran's residual surgical scar has been characterized as being linear, deep, painful, measuring eight centimeters long and one-half of a centimeter long, and being located in the left groin medial to the pubis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for painful scar, residual of a left inguinal hernia repair, are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a July 2009 letter notified the Veteran of the evidence required to establish service connection for a hernia, as well as the process by which VA assigns effective dates and disability evaluations.  Subsequently, the Veteran's claims were adjudicated by the RO in the September 2009 rating decision.

In relation to the issue concerning the Veteran's entitlement to a higher initial disability rating for his residual surgical scar, the Board points out that the notice provided in July 2009 would apply to the "downstream" issues of entitlement to higher initial disability ratings.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that has been provided in this case has been legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also obtained all pertinent evidence necessary to make a decision as to the issues concerning the Veteran's claimed hernia residuals, including the residual surgical scar.  The Veteran's service treatment records, claims submissions, lay statements, VA treatment records, and Board hearing testimony have been associated with the record.  Also, the Veteran was afforded a VA examination of his hernia residuals in September 2009.  The Veteran was arranged to undergo a re-examination of his hernia residuals in October 2014; however, he did not report for the scheduled examination.  For the reasons discussed more fully below, the Board is not inclined to remand this matter again to reschedule a new examination, and instead, is prepared to consider the issues on appeal based on the evidence currently of record.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As noted, service connection was granted by VA for surgical scars that were residual to hernia surgery that was performed during the Veteran's active duty service.  In his December 2009 Notice of Disagreement (NOD) and in a June 2010 statement, however, the Veteran asserted that he experiences other residuals besides the service-connected surgical scar.  Although he does not point to a specific diagnosis, he expressed that he has ongoing "lasting pain beneath the scar" which he attributed to an unidentified residual that may have resulted from failing to recover fully following hernia surgery before returning to full duty service, including combat duty in the Persian Gulf.  He states that these pain symptoms inhibit various activities at work and at home.  During his January 2014 Board hearing, he testified that treating physicians had advised him that he may have complications with the mesh that was used during the hernia repair.  Still, he does not point to any specific findings or diagnoses of such a complication.

Notably, the service treatment records show that a left inguinal hernia was diagnosed for the Veteran in January 2005.  Surgery for repair of the hernia was performed in April 2005.  Records subsequent to the surgery do not indicate any subjective complaints of hernia-related pain, nor do they reflect any objective findings or diagnoses of ongoing hernia-related problems.  During a May 2005 pre-deployment assessment, the Veteran reported that he was no longer on profile or light duty and did not report any present symptoms.  In a December 2005 post-deployment assessment, the Veteran again denied having any current symptoms.  A June 2006 Report of Medical History that was completed by the Veteran shows that he reported a history of hernia, but again did not report any current or ongoing symptoms.

Post-service records include a September 2009 VA examination, during which the Veteran reported that he was experiencing ongoing pain in the residual surgical scar, but denied having any recurrence of a hernia or bulge.  Indeed, the examiner noted no evidence of a recurring hernia during the examination.  Apparently, no evidence of any residuals, besides the surgical scar, was seen.

Post-service VA treatment records indicate that the Veteran initially sought treatment for pain at the hernia repair site in October 2010.  At that time, he reported that the pain had been ongoing since his 2005 surgery and that he had noted recently that he had blood in his stool.  No specific diagnosis was rendered with respect to the reported abdominal and groin pain; however, the blood in the Veteran's stool was determined as being due to hemorrhoids.

In December 2010, the Veteran returned for follow-up treatment of his pain symptoms.  An examination of the hernia repair site did reveal tenderness but no evidence of bulging or obstruction.  Again, no specific diagnosis was rendered for the Veteran's pain symptoms; however, exploratory surgery was recommended to the Veteran.  Apparently, the exploratory procedure was not performed.

During VA treatment in March 2011, the Veteran continued to report sharp and constant pain that was located underneath the incision site with associated numbness of the skin in the area around the incision.  An objective examination again revealed no objective findings.  Although the treating VA medical staff again recommended to the Veteran that he undergo a groin exploration for possible adhesion injuries or minor neurolysis, the Veteran declined to undergo such a procedure.

Pursuant to the Board's April 2014 remand instructions, the Veteran was scheduled to undergo a new VA examination in October 2014 to determine the existence of hernia-related residuals other than the service-connected surgical scar.  The Veteran did not report to the examination, and moreover, neither he nor his representative has provided any cause for his failure to report or asked that the examination be rescheduled.

The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's failure to report to the scheduled VA examination, and in the absence of any apparent cause for his failure to report, VA is not obliged to remand this appeal again in order to schedule a new VA examination.  Rather, the Board will simply adjudicate the Veteran's service connection claim based upon the evidence that is currently of record.

The Board is mindful and sympathetic to the Veteran's complaints of ongoing pain at the hernia repair site.  Nonetheless, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In this context, the evidence that is of record does not show a separately diagnosed residual, other than the service-connected surgical scar.  Indeed, the Veteran did testify during his Board hearing that physicians had told him previously that he may have complications related to the mesh.  The evidence, however, does not indicate that such suspicions were objectively confirmed, and as already noted, no specific diagnosis of a residual, other than the Veteran's surgical scar, has been rendered.  Indeed, although the Veteran was apparently presented with exploratory options, no exploratory procedure to determine the etiology of the Veteran's pain complaints has been performed.  In sum, there is simply no evidence in the record of any residuals other than the surgical scar.

Accordingly, the Board concludes that the basic element for service connection, that there is a showing of a current disabling residual other than the scar, has not been met.  Should new evidence showing the existence of residuals other than the scar come to light, the Veteran would certainly be entitled to reopen his claim.

Under the foregoing analysis, the Veteran's claim for service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair, must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Increased Disability Rating

As noted, service connection was granted for a painful scar, residual of a left inguinal hernia repair, effective July 21, 2009, with a 10 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Although, in his NOD, the Veteran initially indicated satisfaction with the 10 percent initial disability rating assigned for the residual surgical scar from his in-service hernia repair, he later asserted in a June 2010 statement that his scar remained painful to the touch and that he believed that he was experiencing deep tissue pain while moving.  During his January 2014 Board hearing, he testified further that the residual surgical scar remained tender and painful.  Given the Veteran's assertions concerning ongoing symptoms related to the surgical scar, the Board has construed the Veteran as challenging the initial 10 percent disability rating assigned for the scar.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating being assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As mentioned above, the Veteran underwent a VA examination of his hernia residuals in September 2009.  At that time, he reported that the residual surgical scar at the hernia repair site was persistently painful.  An examination revealed tenderness on palpation over the medial half of the scar.  An additional two centimeters of subcutaneous tissue was also observed, located medially to the pubis.  On inspection, the scar was measured as being eight centimeters long and one-half of a centimeter long.  Overall, the examiner characterized the scar as being deep and painful, but without any evidence of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.

During VA treatment in October and December of 2010, the Veteran continued to report pain at the hernia repair site.  However, a physical inspection and examination of the scar was apparently not performed.

During VA treatment in March 2011, the Veteran described constant and sharp pain that was located at the incision site with associated numbness of the skin around the incision.  Despite the reported symptoms, no specific objective findings were noted relative to the scar.

As noted, the Veteran did not report for a scheduled October 2014 VA examination of his residual surgical scar.  For the same reasons discussed above, the Board is not inclined to remand this matter again to schedule a new VA examination, and instead, will adjudicate the Veteran's claim based upon the evidence currently available.

The rating criteria for scars are provided generally under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  Under DC 7805, any disabling effects that are not considered in the aforementioned scar rating criteria may also be rated under a diagnostic code that is appropriate for the disabling effect.

The Board notes that the criteria under DC 7800 contemplates scars that are specifically of the head, face, or neck.  Hence, DC 7800 is not for application in this case.

DC 7801 concerns scars not of the head, face, or neck, but which are deep and nonlinear.  Notes accompanying DC 7801 define deep scars as those associated with underlying tissue damage.  Here, examination of the Veteran's scar performed during the 2009 VA examination described a linear shaped scar.  As such, DC 7801 is also inapplicable in this case.

DC 7802 contemplates scars that are superficial and nonlinear, and which do not involve the head, face, or neck.  Under that rating code, a maximum schedular 10 percent disability rating may be assigned for scars encompassing an area of 144 square inches (929 square centimeters) or greater.  As the criteria under the code does not provide for a rating higher than 10 percent, DC 7802 does not assist the Veteran in obtaining a higher initial disability rating for his residual surgical scar.

Under DC 7804, the presence of one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  The presence of five or more scars that are unstable or painful warrant a maximum schedular 30 percent disability rating.  Note (1) under this code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, the evidence indicates the presence of only one linear surgical scar.  Under Note (2) of DC 7804, if one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Here, the evidence shows that, although the Veteran's scar has been painful, it has not been characterized as having a frequent loss of covering of skin over the scar.  As such, the criteria for a rating higher than 10 percent under DC 7804 are not met.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's residual surgical scar is so exceptional or unusual as to warrant the assignment of a disability rating higher than 10 percent on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected residual surgical scar.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the Veteran's scar is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required any hospitalization for his scar, and there is nothing in the record to indicate that the scar causes impairment with employment over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has apparently maintained full-time employment throughout the course of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected residual surgical scar, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  Again, the evidence shows that the Veteran has been continuously employed.

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.

In view of the foregoing, the Veteran is not entitled to an initial disability rating in excess of 10 percent for service-connected painful scar, residual of a left inguinal hernia repair.  Accordingly, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair, is denied.

An initial disability rating in excess of 10 percent for painful scar, residual of a left inguinal hernia repair, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


